DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 21-30 are pending. Claims 1-20 are canceled.
Claim Objections
Claim 21 is objected to because “opening” in line 7 should read as “openings”.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 21, it is unclear what is being sealed by the flexible seal in line 5.  What does the seal actually seal?  Is the seal sealing the wells from the external environment?
Claims 22-30 are rejected based on further claim dependency.
As to claim 22, it is unclear what is being described. Specifically, it is unclear if the well has a tube, or if the well is used as a PCR tube.  Is the tube in addition to the well?  Further, it is unclear what defines a PCR tube. Is some type of special tube material required, or is some type of special sample or reagent required?
As to claim 23, it is also unclear what is being described. Specifically, it is unclear if the wells each have a tube, or if the wells are each used as a PCR tube.  Are the tubes in addition to the wells? Additionally, it is unclear in claim 23 if the four tubes means that there are also four corresponding wells or if four tubes could be in a singular well? Further, it is unclear what defines a PCR tube. Is some type of special tube material required, or is some type of special sample or reagent required?
Regarding claim 24, it is unclear what a sample well port is describing with respect to the other recited features of the claim.  Is an additional sample well not required?  Further, it is unclear how this well allows introduction of the sample without clarification in relation to the other wells which are sealed off. Does a sample well include a sample port, which are not covered by the seal?  Where is the port in relation to the other recited structures of the claim?
Regarding a pipette tip in claim 29, it is unclear if this is a different and additional pipette tip to those tips already discussed previously, or if this is one of the previously discussed pipette tips.
As to claim 30, it is unclear what “the perforable seal” is attempting to refer to as it has not been previously recited and is thus unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al (US 20030129094; hereinafter “Schubert”; already of record) in view of Wilson et al (US 20130130369; hereinafter “Wilson”; already of record).
As to claim 21, Schubert teaches a cartridge for processing a sample (Schubert teaches cartridge #10; Figs. 1-2 [31]), the cartridge comprising:
a base (Schubert teaches the base as the top portion of 10 from which the wells protrude downwards; Fig. 1); 
a plurality of wells disposed in the base (Schubert; Figs. 1-2); 
a frame located on top of the base (Schubert; #20 [31]); 

a pipette tip positioned in each of the plurality of opening of the flexible seal, wherein the flexible seal permits the movement of the pipette tips in an X-axis, a Y-axis, and a Z-axis; wherein the base, the frame, the flexible seal, and the pipette tips define a space encompassing the plurality of wells that is a sealed environment  (Schubert teaches flexible seals 21 with openings in which pipettes are located, where the space of the wells and below the seal is a sealed environment; Fig. 1 [10, 11, 12, 31]. The seal of Schubert enables the movement in the z-axis, and although not explicitly taught the examiner believes that the seal would also enable movement in the x-axis and y-axis). 
Note: The instant Claims contain a large amount of functional language (ex: “for…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Schubert does not specifically teach the pipette tips comprising microbial filters. However, the examiner believes that it is well-known in the art that disposable pipette tips include microbial filters. Nonetheless, it would have been obvious to one of ordinary skill in the art to have modified the pipette of Schubert to include a microbial filter in order to provide the advantage of ensuring that pipetting into and out of the pipette did not contaminate the pipetting dispenser and/or the sample or reagent being dispensed. Further, Wilson teaches the analogous art of a pipette where the pipette has a microbial filter (Wilson teaches porous aerosol barrier 220h; Fig. 6c [385, 555]). It would have been obvious to one of ordinary skill in the art to have modified the pipette of Schubert to include a microbial filter as in Wilson because Wilson teaches that the filter provides the advantage of preventing contamination (Wilson; [385]).
Modified Schubert does not specifically teach that the flexible seal permits movement in an X-axis, a Y-axis, and a Z-axis. However Wilson teaches the analogous art of a flexible seal which covers wells, the flexible seal being formed of a silicone elastomer (Wilson teaches dynaflex thermoplastic elastomers, and elastomeric silicone 418a; [452, 453] Figs. 9. The elastomer would enable a pipette to be moved within the seal in 3D due to its elastic nature).  It would have been obvious to one of ordinary skill in the art to have modified the seal of Schubert to be a thermoplastic elastomer or elastomeric silicone as in Wilson because Wilson teaches that thermoplastic elastomers and silicone are acceptable materials that allow the lid to reseal after piercing (Wilson; [452, 453]).
As to claim 22, modified Schubert teaches the cartridge of claim 21, wherein the plurality of wells comprises at least one PCR tube (Schubert teaches a plurality of tube shaped wells; Figure 1. Additionally, Schubert teaches vessels in 13 and 14; Fig. 3 [32]. What the tubes are used for is a matter of intended use; however, Schubert does teach that nucleic acids are handled where the nucleic acids are capable of processing by PCR; abstract [17]).  
As to claim 23, modified Schubert teaches the cartridge of claim 22, wherein the plurality of wells comprises at least four PCR tubes (Schubert teaches a plurality of tube shaped wells in both the x-axis and y-axis of the cartridge; Figure 1. Additionally, Schubert teaches vessels in 13 and 14; Fig. 3 [32]. What the tubes are used for is a matter of intended use; however, Schubert does teach that nucleic acids are handled where the nucleic acids are capable of processing by PCR; abstract [17]).  
As to claim 25, modified Schubert teaches the cartridge of claim 21, wherein the flexible seal comprises a thermoplastic elastomer (The modification of the seal of Schubert to be dynaflex thermoplastic elastomer as in Wilson has already been discussed in claim 21 above. Wilson; [453]).  
As to claim 27, modified Schubert teaches the cartridge of claim 21, wherein the flexible seal comprises silicone (The modification of the seal of Schubert to be a silicone elastomer as in Wilson has already been discussed in claim 21 above. Wilson; [453]). 
As to claim 28, modified Schubert teaches the cartridge of claim 21, wherein the flexible seal comprises at least three openings and at least three pipette tips disposed in the at least three openings (Schubert teaches at least three pipette tips; Fig. 1).  
Claims 24, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Wilson in view of Spence et al (US 20090298129; hereinafter “Spence”; already of record).
As to claim 24, modified Schubert teaches the cartridge of claim 21, further comprising a sample well port fluidly connected to a first well of the plurality of wells disposed in the base (Schubert teaches a well port as the top of the hole which is the port connecting to the well; Fig. 1. Schubert also teaches vessels, with the top hole being the port, are in 13 and 14; Fig. 3).
Modified Schubert does not specifically teach a sample well cap removably covering the sample well port. However, Spence teaches the analogous art of a cartridge with a sample well #50w with a well cap #1430 (Spence; Figs. 6 and 14-15 [171]. Spence teaches well #50w that is accessed by a port at the top of the well, and a well cap #1430; Figs. 6 and 14-15 [171]. The sample well #50w as shown in Figures 14-15 is inside the sealed environment thereby being connected fluidly with the other wells; Fig. 6). One of ordinary skill in the art at the time the invention was filed would have been motivated to modify the well in modified Schubert to include a cap as in Spence because Spence teaches that caps provide the advantage of closing off unused wells (Spence; [171]). 
As to claim 26, modified Schubert teaches the cartridge of claim 25, with a thermoplastic elastomer.
Modified Schubert does not specifically teach the thermoplastic elastomer is selected from the group consisting of styrenic block copolymers, polyolefin blends, elastomeric alloys, 
As to claims 29-30, modified Schubert teaches the cartridge of claim 21, with the flexible seal and base (see above).
Modified Schubert does not specifically teach a perforable foil seal disposed between the flexible seal and the base, wherein the perforable seal is perforable via a pipette tip. However, Spence teaches the analogous art of a cartridge with a perforable foil seal disposed between the flexible seal and the base, wherein the perforable seal is perforable via a pipette tip (Spence; [23, 194-195, 198], Figs. 21). It would have been obvious to one of ordinary skill in the art to have modified the cartridge base top below the flexible seal of modified Schubert to include a foil seal on the cartridge top as in Spence because Spence teaches that the foil seal prevents contamination, evaporation, and spillage (Spence; [194]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Hanafusa et al (US 20090191097; hereinafter “Hanafusa”; already of record) teaches a pipette in a flexible seal above a cartridge. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798